     Case: 3:17-cr-00089-TMR Doc #: 50 Filed: 11/20/20 Page: 1 of 10 PAGEID #: 193




                               UNITED STATES DISTRICT COURT
                             FOR THE SOUTHERN DISTRICT OF OHIO
                                WESTERN DIVISION AT DAYTON

    UNITED STATES OF AMERICA,                                 :
                                                              :
                  Plaintiff,                                  :    Case No. 3:17-cr-00089 (1)
                                                              :
          v.                                                  :    Judge Thomas M. Rose
                                                              :
    NEAL WILLIAMS,                                            :
                                                              :
                  Defendant.                                  :
______________________________________________________________________________

          ENTRY AND ORDER DENYING DEFENDANT’S EMERGENCY
      APPLICATION FOR MODIFICATION OF SENTENCE PURSUANT TO 18
           U.S.C. § 3582(c)(1)(A)(i) AS A RESULT OF COVID-19 (DOC. 45)
______________________________________________________________________________

         This case is before the Court on the Emergency Application for Modification of Sentence

Pursuant to 18 U.S.C. § 3582(c)(1)(A)(i) as a Result of COVID-19 (Doc. 45) (the “Motion”), filed

by Neal Williams (“Williams”). Williams is currently incarcerated at FCI [Federal Correctional

Institution] Forrest City in Arkansas. He asks this Court for compassionate release from his term

of imprisonment, pursuant to 18 U.S.C. § 3582(c)(1)(A)(i). Williams also filed a letter in support

of the Motion. (Doc. 47.) The United States (the “Government”) filed a Response to the Motion

(Doc. 48) (the “Response”), in which the Government opposes the Motion and asks the Court to

deny it. The Court granted Williams’s attorney’s request for additional time to file a reply to the

Response, but that time has now passed without the filing of a reply. (Doc. 45; 10/05/2020

NOTATION ORDER.) The matter is ripe for review.1 For the reasons discussed below, the Court


1
  Section 603(b) of the First Step Act, which was signed into law on December 21, 2018, modified 18 U.S.C. § 3582
to allow a defendant to bring a motion on his or her own behalf either “[1] after the defendant has fully exhausted all
administrative rights to appeal a failure of the Bureau of Prisons to bring a motion on the defendant’s behalf or [2]
the lapse of 30 days from the receipt of such request by the warden of the defendant’s facility, whichever is earlier.”
18 U.S.C. § 3582(c)(1)(A); Pub L. No. 115-391, 132 Stat. 5194; see also United States v. Alam, 960 F.3d 831, 833-
34 (6th Cir. 2020) (“If the Director of the Bureau of Prisons does not move for compassionate release, a prisoner

                                                          1
   Case: 3:17-cr-00089-TMR Doc #: 50 Filed: 11/20/20 Page: 2 of 10 PAGEID #: 194




DENIES Williams’s Motion.

    I.       BACKGROUND

         On June 13, 2017, the Government filed a three-count Indictment against Williams in this

case, alleging the offenses of (1) conspiracy to possess with intent to distribute and to distribute

100 grams or more of a mixture or substance containing a detectable amount of carfentanil, a

Schedule II controlled substance, 40 grams or more of a mixture or substance containing a

detectable amount of fentanyl, a Schedule II controlled substance, and 100 grams or more of a

mixture or substance containing a detectable amount of heroin, a Schedule I controlled substance,

in violation of 21 U.S.C. §§ 846 and 841(b)(1)(A)-(B); (2) possession with intent to distribute 10

grams or more of a mixture or substance containing a detectable amount of carfentanil, a Schedule

II controlled substance, in violation of 21 U.S.C. §§ 841(a)(1) and 841(b)(1)(B); and (3) possession

with intent to distribute 100 grams or more of a mixture or substance containing a detectable

amount of carfentanil, a Schedule II controlled substance, 40 grams or more of a mixture or

substance containing a detectable amount of fentanyl, a Schedule II controlled substance, and 100

grams or more of a mixture or substance containing a detectable amount of heroin, a Schedule I

controlled substance, in violation of 21 U.S.C. §§ 841(a)(1) and 841(b)(1)(A)-(B). (Doc. 10.)



may take his claim to court only by moving for it on his own behalf. To do that, he must fully exhaust all
administrative rights to appeal with the prison or wait 30 days after his first request to the prison,” and “[p]risoners
who seek compassionate release have the option to take their claim to federal court within 30 days, no matter the
appeals available to them”) (internal quotation marks omitted) (alterations adopted); United States v. Ruffin, No. 20-
5748, 2020 WL 6268582, at *3, 2020 U.S. App. LEXIS 33689 (6th Cir. Oct. 26, 2020) (“defendants may now bring
reduction-of-sentence motions on their own once they exhaust any administrative remedies or wait 30 days from the
date they request relief from the Bureau of Prisons”). On July 21, 2020, the Warden of FCI Forrest City denied
Williams’s petition requesting consideration for compassionate release. (Doc. 45-5 at PAGEID # 177-78.) To the
extent that Williams asks the Court to waive any exhaustion requirement, it lacks the authority to do so. See Alam,
960 F.3d at 833-34 (holding that the exhaustion requirement is a mandatory claim-processing condition that binds
courts absent waiver or forfeiture and “nothing in § 3582(c)(1)(A) suggests the possibility of judge-made
exceptions”). However, as the Court finds that the exhaustion requirement under 18 U.S.C. § 3582(c)(1)(A) has
been satisfied (see Alam, 960 F.3d at 833-34), the Court need not further consider Williams’s request to waive any
exhaustion requirement (Doc. 45 at PAGEID # 163-64). Additionally, the Government does not argue that Williams
has failed to fulfill the administrative exhaustion requirement in 18 U.S.C. § 3582(c)(1)(A). (See Doc. 48.)

                                                           2
   Case: 3:17-cr-00089-TMR Doc #: 50 Filed: 11/20/20 Page: 3 of 10 PAGEID #: 195




        On August 9, 2017, pursuant to a plea agreement, Williams pleaded guilty to Count 2 of

the Indictment. (See Docs. 16, 17.) The Statement of Facts attached to the Plea Agreement, signed

by Williams and his attorney, states:

        On or about June 6, 2017, in Montgomery County, Ohio, defendant Neal Williams
        knowingly and intentionally possessed with intent to distribute 10 grams or more
        of a mixture or substance containing a detectable amount of carfentanil. More
        precisely, on this day, Mr. Williams carried in his car approximately 13.95 grams
        of a mixture laced with carfentanil, fentanyl, and heroin. Mr. Williams intended to
        sell this mixture to drug addicts in exchange for cash.

        For the information of the Court, carfentanil is a Schedule II controlled substance
        that is an analogue of fentanyl, a Schedule II controlled substance.

(Doc. 16 at PAGEID # 71.)

        This Court imposed an 84-month term of incarceration, four years of supervised release

with special conditions, and a $100 special assessment. (Docs. 27, 28, 29.) Counts 1 and 3 were

dismissed. (Id.)

        The Final Presentence Investigation Report (“PSI”) regarding Williams provided

additional information about the circumstances of the offense, and it identified thirty-five prior

adult criminal convictions and numerous other minor convictions.          (PSI ¶¶ 12-15, 42-77.)

Williams’s extensive criminal history, which spans two decades, included felony convictions for

receiving stolen property (motor vehicle) in 2001, possession of between 200 and 1,000 grams of

marijuana in 2003, robbery in 2004, possession of cocaine in 2004, possession of cocaine (again)

in 2007, possession of cocaine (yet again) in 2007, trafficking in drugs and tampering with

evidence in 2012, and weapons under disability in 2017.           (Id. at ¶¶ 42-77.)    Additional

misdemeanor offenses ranged from disorderly conduct and attempted petty theft to driving without

a license and falsification. (Id.)

        Williams is currently 38 years old and has an anticipated release date of May 24, 2023. See

https://www.bop.gov/inmateloc. Williams states that, at the time of filing the Motion, he had 33

                                                 3
    Case: 3:17-cr-00089-TMR Doc #: 50 Filed: 11/20/20 Page: 4 of 10 PAGEID #: 196




months of his 84-month sentence remaining. (Doc. 45.)

    II.       ANALYSIS

          Williams asks the Court to “modify his remaining sentence to time served, with an

additional period of home confinement at the Court’s discretion.” (Doc. 45 at PAGEID # 164.)

          A. Legal Standards

          A district court has limited authority to modify a sentence. United States v. Ruffin, No. 20-

5748, 2020 WL 6268582, at *2, 2020 U.S. App. LEXIS 33689 (6th Cir. Oct. 26, 2020) (“[s]ince

the Sentencing Reform Act of 1984, federal law has generally prohibited a district court from

modifying a term of imprisonment once it has been imposed”) (alterations adopted) (internal

quotation marks omitted). “Generally speaking, once a court has imposed a sentence, it does not

have the authority to change or modify that sentence unless such authority is expressly granted by

statute.” United States v. Hammond, 712 F.3d 333, 335 (6th Cir. 2013). Section 3582(c)(1)(A)

grants such authority in certain limited circumstances. It provides, in part:

          The court may not modify a term of imprisonment once it has been imposed except
          that—in any case—the court … may reduce the term of imprisonment (and may
          impose a term of probation or supervised release with or without conditions that
          does not exceed the unserved portion of the original term of imprisonment), after
          considering the factors set forth in [18 U.S.C.] section 3553(a) to the extent that
          they are applicable, if it finds that extraordinary and compelling reasons warrant
          such a reduction … and that such a reduction is consistent with applicable policy
          statements issued by the Sentencing Commission.

18 U.S.C. § 3582(c)(1)(A)(i).2

          Thus, pursuant to Section 3582(c)(1)(A)(i), the Court may reduce a term of imprisonment

if (1) it finds that “extraordinary and compelling reasons warrant such a reduction,” (2) it finds

that “such a reduction is consistent with applicable policy statements issued by the Sentencing



2
 Subpart (ii) of this portion of the statute provides “a separate basis for compassionate release tied to the
defendant’s age and years in prison.” Ruffin, 2020 WL 6268582, at *3.

                                                            4
    Case: 3:17-cr-00089-TMR Doc #: 50 Filed: 11/20/20 Page: 5 of 10 PAGEID #: 197




Commission,” and (3) such a reduction is appropriate “after considering the factors set forth in

section 3553(a) to the extent that they are applicable.” 18 U.S.C. § 3582(c)(1)(A)(i); see also

Ruffin, 2020 WL 6268582, at *3-4 (the statute identifies “three substantive requirements for

granting relief”); United States v. Kincaid, 802 F. App’x 187, 188 (6th Cir. 2020).

         Regarding the first requirement, “Section 3582(c)(1)(A) does not define ‘extraordinary and

compelling reasons.’” Ruffin, 2020 WL 6268582, at *3. However, commentary to an applicable

policy statement issued by the Sentencing Commission identifies four, relatively narrow,

circumstances in which “extraordinary and compelling reasons” may exist.3                             United States

Sentencing Commission, Guidelines Manual, § 1B1.13, at cmt. n. 1 (Nov. 1, 2018) (Reduction in

Term of Imprisonment Under 18 U.S.C. § 3582(c)(1)(A) (Policy Statement)).                                Those four

circumstances are: (A) Medical Condition of the Defendant; (B) Age of the Defendant; (C) Family

Circumstances; and (D) other extraordinary and compelling reasons.                          Id; Ruffin, 2020 WL

6268582, at *4 (“Application Note 1 identifies three specific extraordinary and compelling reasons

(tied to the defendant’s health, age, or family circumstances) and a fourth catchall”). Each of the

four circumstances has its own parameters. U.S.S.G. § 1B1.13 at cmt. n. 1. Commentary also

confirms that, “[p]ursuant to 28 U.S.C. § 994(t), rehabilitation of the defendant is not, by itself, an

extraordinary and compelling reason for purposes of this policy statement.” Id. at cmt. n. 3.

         Regarding the second requirement, that same applicable policy statement also requires that

the defendant not be “a danger to the safety of any other person or to the community, as provided

in 18 U.S.C. § 3142(g).” U.S.S.G. § 1B1.13; see also Ruffin, 2020 WL 6268582, at *4; Kincaid,

802 F. App’x at 188. Section 3142(g) provides factors to be considered in making that “danger to



3
 See 28 U.S.C. § 994(t) (“The Commission, in promulgating general policy statements regarding the sentencing
modification provisions in section 3582(c)(1)(A) of title 18, shall describe what should be considered extraordinary
and compelling reasons for sentence reduction, including the criteria to be applied and a list of specific examples”).

                                                           5
      Case: 3:17-cr-00089-TMR Doc #: 50 Filed: 11/20/20 Page: 6 of 10 PAGEID #: 198




the safety” determination.4 18 U.S.C. § 3142(g); see also United States v. Jones, No. 20-3748,

2020 U.S. App. LEXIS 32451, at *4-5 (6th Cir. Oct. 14, 2020).

           Regarding the third requirement, the factors set forth in Section 3553(a) “consider such

things as the characteristics of the defendant, the nature of the offense, and various penological

goals, such as the need to promote respect for law and to protect the public.” Ruffin, 2020 WL

6268582, at *4; see also 18 U.S.C. § 3553(a)(1), (2)(A)-(D) (among other things, the factors

include consideration of “the nature and circumstances of the offense and the history and

characteristics of the defendant”; the need for the sentence imposed “to reflect the seriousness of

the offense, to promote respect for the law, and to provide just punishment for the offense”; the

need for the sentence imposed “to afford adequate deterrence to criminal conduct”; the need for

the sentence imposed “to protect the public from further crimes of the defendant”; and the need

for the sentence imposed “to provide the defendant with needed educational or vocational training,

medical care, or other correctional treatment in the most effective manner”).




4
    Specifically, 18 U.S.C. § 3142(g) states:
      “(g) Factors to be considered. The judicial officer shall, in determining whether there are conditions of release
      that will reasonably assure the appearance of the person as required and the safety of any other person and the
      community, take into account the available information concerning—
           (1) the nature and circumstances of the offense charged, including whether the offense is a crime of
           violence, a violation of section 1591 [18 USCS § 1591], a Federal crime of terrorism, or involves a minor
           victim or a controlled substance, firearm, explosive, or destructive device;
           (2) the weight of the evidence against the person;
           (3) the history and characteristics of the person, including—
                (A) the person’s character, physical and mental condition, family ties, employment, financial
                resources, length of residence in the community, community ties, past conduct, history relating to drug
                or alcohol abuse, criminal history, and record concerning appearance at court proceedings; and
                (B) whether, at the time of the current offense or arrest, the person was on probation, on parole, or on
                other release pending trial, sentencing, appeal, or completion of sentence for an offense under Federal,
                State, or local law; and
           (4) the nature and seriousness of the danger to any person or the community that would be posed by the
           person’s release. In considering the conditions of release described in subsection (c)(1)(B)(xi) or
           (c)(1)(B)(xii) of this section, the judicial officer may upon his own motion, or shall upon the motion of the
           Government, conduct an inquiry into the source of the property to be designated for potential forfeiture or
           offered as collateral to secure a bond, and shall decline to accept the designation, or the use as collateral, of
           property that, because of its source, will not reasonably assure the appearance of the person as required.”

                                                              6
   Case: 3:17-cr-00089-TMR Doc #: 50 Filed: 11/20/20 Page: 7 of 10 PAGEID #: 199




       Finally, it remains that a “district court has substantial discretion” in deciding whether to

reduce a term of imprisonment pursuant to Section 3582(c)(1)(A). Ruffin, 2020 WL 6268582, at

*4; see also 18 U.S.C. § 3582(c)(1)(A)(i) (stating that a court “may” reduce the term of

imprisonment); Ruffin, 2020 WL 6268582, at *4 (“[t]he statute says that the district court ‘may’

reduce a sentence if it finds the first two requirements met; it does not say that the district court

must do so”); United States v. Keefer, No. 19-4148, 2020 WL 6112795, at *3, 2020 U.S. App.

LEXIS 32723 (6th Cir. Oct. 16, 2020) (“The statute’s plain text makes evident the discretionary

nature of a compassionate-release decision,” and “the statute lists factors that, when present, permit

a district court to reduce a sentence”) (emphasis in original); United States v. Chambliss, 948 F.3d

691, 693 (5th Cir. 2020) (“compassionate release is discretionary, not mandatory”).

       B. Application

       Williams argues that “the imminent danger posed by the COVID-19 pandemic” and risk

factors that enhance his chances of serious complications or death if he were to contract the

coronavirus (specifically, rheumatoid arthritis, his race (African-American), and his history of

smoking) present extraordinary and compelling reasons to modify his remaining sentence pursuant

to 18 U.S.C. § 3582(c)(1)(A)(i). (Doc. 45 at PAGEID # 160-61, 163-64.) He asks the Court to

decrease his sentence to time served, with an additional period of home confinement (at the Court’s

discretion). (Id.) Among other things, Williams also states that he has a release plan, which he

describes in the Motion and his letter in support. (Id. at PAGEID # 163; Doc. 47.)

       In response, the Government argues that Williams has not demonstrated that he is eligible

for release under § 3582(c)(1)(A) and USSG § 1B1.13. The Government also argues that the BOP

has taken significant measures to protect inmates during the COVID-19 pandemic, and it points to

the seriousness of Williams’s offense and extensive criminal history. (See Doc. 48.)



                                                  7
    Case: 3:17-cr-00089-TMR Doc #: 50 Filed: 11/20/20 Page: 8 of 10 PAGEID #: 200




         For the purposes of the Court’s analysis, the Court will assume—without deciding—that

Williams has demonstrated that his stated health conditions during the current COVID-19

pandemic present an extraordinary and compelling reason to warrant release from imprisonment.5

However, as shown above, that does not end the Court’s inquiry. The Court must still consider

whether Williams is a danger to the safety of any other person or to the community and if the

reduction would be appropriate after considering the § 3553(a) factors to the extent they are

applicable. 18 U.S.C. § 3582(c)(1)(A)(i).

         Williams pleaded guilty to an offense involving carfentanil, and his prior criminal history

includes convictions for drug-related offenses (Doc. 16; PSI ¶¶ 12-15, 42-77). Carfentanil is a

very dangerous controlled substance. See United States v. Shelton, 791 F. App’x 519, 522 n.1 (6th

Cir. 2019) (in a case involving the charge of conspiracy to distribute carfentanil resulting in the

death of another individual, “[s]cientific testimony established that carfentanil is a synthetic opioid

that is used in veterinary medicine as a tranquilizer for large animals like elephants, rhinoceroses,

yaks, and bears,” and “[i]t has no intended use in humans”). This weighs strongly against any

finding that Williams is no longer a threat to the community. See United States v. Marshall, No.

18-cr-20491, 2020 U.S. Dist. Lexis 162919, at *6, 2020 WL 5369038 (E.D. Mich. Sept. 8, 2020)

(noting that fentanyl is an extremely potent and dangerous drug and, thus, the nature of such

fentanyl related offenses “weighs significantly against release”).                     Considering the available

information concerning the nature and circumstances of Williams’s offense, the weight of the



5
  The Court emphasizes that it does not find any circumstance (separately or combined) alleged by Williams to
qualify as “extraordinary and compelling reasons [that] warrant a reduction” of his sentence. 18 U.S.C §
3582(c)(1)(A)(i). As shown herein, the Court need not address that question to decide the Motion. See Ruffin, 2020
WL 6268582, at *4 (“[e]ven if [the first two requirements] are met, … a district court may still deny relief if it finds
that the applicable § 3553(a) factors do not justify it”) (internal quotation marks omitted): Keefer, 2020 WL
6112795, at *6 (“[e]ven if [the defendant’s] health condition is ‘extraordinary and compelling,’ the district court
retained discretion to conclude that [the defendant’s] individual circumstances did not warrant a sentence
reduction”).

                                                           8
   Case: 3:17-cr-00089-TMR Doc #: 50 Filed: 11/20/20 Page: 9 of 10 PAGEID #: 201




evidence against him, and his history and characteristics, this Court finds that Williams is “a danger

to the safety of any other person or to the community, as provided by 18 U.S.C. § 3142(g).”

U.S.S.C., Guideline Manual, § 1B1.13.

       As part of its analysis, the Court also has considered the Section 3553(a) factors to the

extent that they are applicable. This includes that the Court considers the characteristics of the

defendant, including his asserted medical conditions and rehabilitation efforts. Yet, a number of

the applicable factors weigh against granting the Motion. For example, the Court finds that the

“nature and circumstances of the offense” do not favor early release, for the reasons set forth above.

18 U.S.C. § 3553(a)(1). Additionally, the Court finds that the need for the sentence imposed to

reflect the seriousness of the offense, promote respect for the law, provide just punishment, afford

adequate deterrence for criminal conduct, and protect the public from further crimes of the

defendant do not favor early release. 18 U.S.C. § 3553(a)(2)(A)-(C). Williams also still has a

substantial amount of his sentence remaining. Ruffin, 2020 WL 6268582, at *7 (considering the

amount of the sentence that the petitioner had served); Kincaid, 802 F. App’x at 188 (“the need to

provide just punishment, the need to reflect the seriousness of the offense, and the need to promote

respect for the law permit the court to consider the amount of time served in determining whether

a sentence modification is appropriate”). Releasing Williams with so much time remaining on his

sentence “minimizes both the impact of [his] crime and seriousness of [his] offense.” Chambliss,

948 F.3d at 694. Having considered the factors set forth in section 3553(a) to the extent that they

are applicable, the Court finds that the requested sentence reduction is not appropriate.

       In summary, in addition to finding that Williams is a danger to the safety of any other

person or to the community, the Court finds that consideration of the applicable Section 3553(a)

factors further supports denial of the Motion. United States v. Pawlowski, 967 F.3d 327, 330 (3d



                                                  9
  Case: 3:17-cr-00089-TMR Doc #: 50 Filed: 11/20/20 Page: 10 of 10 PAGEID #: 202




Cir. 2020) (affirming denial of a compassionate release motion where “the District Court

reasonably concluded that several of the § 3553(a) factors—including … the need to reflect the

seriousness of the offense, promote respect for the law, and afford adequate deterrence—counsel

against compassionate release …”).

   III.      CONCLUSION

          Although the Court recognizes Williams’s asserted medical conditions, commends his

apparent efforts to better himself while incarcerated (see, e.g., Doc. 47), and is sympathetic to his

arguments about the fear of contracting COVID-19, the circumstances here do not warrant a

reduction in the term of imprisonment pursuant to Section 3582(c)(1)(A). For the reasons stated

above, the Court DENIES the Emergency Application for Modification of Sentence Pursuant to

18 U.S.C. § 3582(c)(1)(A)(i) as a Result of COVID-19 (Doc. 45).

          DONE and ORDERED in Dayton, Ohio, this Friday, November 20, 2020.

                                                                   s/Thomas M. Rose
                                                           ________________________________
                                                                   THOMAS M. ROSE
                                                           UNITED STATES DISTRICT JUDGE




                                                 10
